NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 19-2323
                                     _____________

                                UNITED STATES OF AMERICA

                                             v.

                                      DARA HAYNIE,
                                               APPELLANT
                                     ______________

                       Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (District Court No. 2-17-cr-00275-002)
                       District Judge: Honorable David S. Cercone
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    March 9, 2020
                                  ______________

                 Before: McKEE, AMBRO, and PHIPPS, Circuit Judges.

                              (Opinion filed: May 13, 2020)




                               _______________________

                                       OPINION*
                                ______________________



*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Dara Haynie appeals the denial of her motion for judgment of acquittal on the

charge of possessing with intent to distribute heroin, butyryl fentanyl, and fentanyl within

one thousand feet of a playground and a public housing facility in violation of 21 U.S.C.

§ 860(a). For the reasons that follow, we will affirm.1

       When reviewing a post-judgment challenge to the sufficiency of the evidence, we

review “the evidence in the light most favorable to the jury verdict and presume that the

jury properly evaluated credibility of the witnesses, found the facts, and drew rational

inferences.”2 We exercise plenary review,3 but will affirm if “any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”4

Relevant here,“[c]onstructive possession necessarily requires both ‘dominion and

control’ over an object and knowledge of that object's existence.”5

       This standard is easily satisfied in this case. Appellant’s contention that no direct

evidence proved her possession of the narcotics does not address the extensive

circumstantial evidence offered by the government which a rational fact finder could

have found to infer possession. The text messages in particular demonstrate that


1
  The district court had jurisdiction under 18 U.S.C. § 3231 and we have jurisdiction over
this appeal under 28 U.S.C. § 1291.
2
U.S. v. Iafelice, 978 F.2d 92, 94 (3d Cir. 1992) (citing United States v. Coleman, 811
F.2d 804, 807 (3d Cir.1987)).
3
  United States v. Repak, 852 F.3d 230, 250 (3d Cir. 2017) (quoting United States v.
Starnes, 583 F.3d 196, 206 (3d Cir. 2009)).
4
  United States v. Burnett, 773 F.3d 122, 135 (3d
Cir. 2014) (quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)).
5
U.S. v. Brown, 3 F.3d 673, 680 (3d Cir. 1993) (quoting Iafelice, 978 F.2d at 96).

                                              2
Appellant was weighing and transporting illicit compounds for her husband, and that she

knew what these substances were. While physical searches of the property did not

produce any drugs, the government offered substantial evidence that Ms. Haynie had

personally handled the illicit substances via text messages between the couple.6 The

messages also demonstrate that Ms. Haynie had personally delivered drugs in the

couple’s car at her husband’s direction.7

         While these messages do not explicitly identify the items being transported, the

jury could rationally find, in the context of the evidence offered at trial, that Appellant

had possessed the charged narcotics. Therefore, we will affirm the judgment of the

district court.




6
    S. App. at 156.
7
Id. at 160.
                                              3